DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is represented by Yajima et al. (US 2011/0132422) and Debord et al. (US 2015/0349023).
While Yajima teaches many of the claimed features, as set forth in the prior Office Action, the reference, alone or in combination, does not disclose, teach, fairly suggest, nor render obvious the claimed feature of the third intermediate thermoelectric conduction structure is disposed on a first end of the third thermoelectric conduction leg of the second thermocouple device, and the second intermediate thermoelectric conduction structure is disposed on a second end of the third thermoelectric conduction leg of the second thermocouple device, the first and second ends being opposite to each other.
Additionally, while Yajima and Debord in combination teach many of the claimed features, as set forth in the prior Office Action, the references do not disclose, teach, fairly suggest, nor render obvious the claimed feature wherein a first end of the second thermoelectric conduction leg is substantially closer to the first thermoelectric conduction leg than a second end of the second thermoelectric conduction leg.
Neither reference disclose, teach, fairly suggest, nor render obvious the claimed feature of forming a second intermediate thermoelectric conduction structure on a second end of the second thermoelectric conduction leg, wherein the second intermediate thermoelectric conduction structure is doped with the first type of dopant, wherein the second end is opposite to the first end.
	Therefore, the claims have been determined to be allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721